Beck, P. J.
Where one transferred a bond for title to secure the payment of a stipulated sum of money represented by a promissory note, it was not competent for him afterwards, on the trial of a suit brought by the transferee for the purpose, among other things, of enforcing a demand for the debt, to show that at the time of making the transfer there was between him and the transferee “a dispute about the settlement of a guano account for 1912 and 1913” (the note being dated July 2, 1914), and that the transfer was made at that time to effect a settlement of the account in accordance with the claims of the transferee, but that at the time of the transfer the transferor had in fact paid the entire account, that receipts had been given him for the payments and were found by him after the transfer, and that he actually claimed, at the time he gave the note, that he had paid the debt, and to keep from being sued he gave a new note. See Dyar v. Walton, 79 Ga. 466 (7 *345S. E. 220). To admit such evidence would be a violation of the rule that inhibits the' adding to or varying the terms of a written contract by a contemporaneous parol agreement. This ruling determines the controlling question in the motion for a new trial adversely to the movant. Judgment affirmed.
No. 521.
September 10, 1918.
Equitable petition. Before Judge Walker. Wilkes superior court. June 4, 1917.
Colley £ Colley, for plaintiff in error. J. M. Pitner, contra.

All the Justices concur.